Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to an amendment filed 2/25/22.
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,589,183 to Awaraji et al. (Awaraji) in view of US 2012/0102411 to Sathish (Sathish) in view of US 2014/0324480 to Dufel et al. (Dufel) in view of US 8,677,472 to Dotan et al. (Dotan).

Claim 1: Awaraji discloses a system comprising: 
a non-transitory computer-readable medium storing instructions; and 
processing hardware communicatively coupled to the non-transitory computer-readable medium (col. 4, lines 23-24 "A computer system", those of ordinary skill would have understood this to at least obviously include a processor and memory), wherein the processing hardware is configured to execute the instructions and thereby perform operations comprising: 
receiving a request to initiate a transaction, the request comprising a consent parameter comprising:
an indication of consent by a data subject to processing of personal data received via a computer network (col. 7, lines 17-23 “a client requests service form service provider as part of Step 31 … information to be collected about the client … to which the service provider will need access … the client consents”);
an indication of a time when consent was provided (col. 8, lines 13-20 “the date of the transaction”, note that a “date” can, at least broadly, be considered a measure of “time”); and
an indication of information provided to the data subject (col. 8, lines 50-52 “a record of the form used by the service provider”); 
generating and storing a consent receipt set comprising a consent receipt, wherein the consent receipt comprises a transaction identifier based on a transaction parameter, a subject identifier based on a data subject parameter, and a consent receipt identifier based on the consent parameter (col. 8, lines 41-46 “stored in a transaction record”, col. 9, lines 9-18 “store a reference to the transaction identifier, the symmetric key encrypted with the patient’s PKI public key, the trusted information Broker’s PKI public key, and the public keys for any service providers permitted to access the transaction data … access-specific information is stored by the trusted information broker”); 
presenting a consent receipt management portal to a user, the consent receipt management portal comprising an indication of the consent receipt set and configured to generate a request to access a consent receipt modification interface (col. 6, lines 36-44 “sends a request to the client to permit the service provider to access the information. Clients can select”, col. 7, lines 27-29 “consolidates this information and presents it to the client as part of Step 35”); 
responsive to detecting the request to access the consent receipt modification interface, presenting the consent receipt modification interface to the user, to accept a consent receipt modification parameter and to generate a request to modify the consent receipt set based on the consent receipt modification parameter (col. 6, lines 45-47 “the client can deny the request, … grant and deny portions of the request”, note that some form of interface is required here); 
accessing a previously generated consent receipt set comprising the consent receipt (see e.g. col. 7, lines 27-29 “consolidates this information and presents it to the client”);
responsive to detecting the request to modify the consent receipt set, generating a modified consent receipt set based on the consent receipt and the consent receipt modification parameter (col. 6, lines 54-55 “The client’s approval/rejection of the request is transmitted back to the trusted information broker”, col. 8, lines 41-46 “stored in a transaction record”); 
storing the modified consent receipt set in association with the previously generated consent receipt set (col. 9, lines 9-18 “access-specific information is stored by the trusted information broker”); and 
causing initiation of the transaction based on the modified consent receipt set (col. 6, lines 55-60 “provides services to the client, and captures additional information”).

Awaraji does not explicitly disclose the request comprising a transaction parameter and a data subject parameter.

Sathish teaches a request comprising parameters related to monitoring user interaction (par. [0039] “the request may indicate the desired parameters for monitoring/determination”).

It would have been obvious at the time of filing to include a transaction parameter and a data subject parameter in the request (Sathish par. [0039] “the request may indicate the desired parameters”, Awaraji col. 8, lines 41-64 “transaction ID … col. 8, lines 41-64 “the symmetric key … encrypted with the patient’s public key”). Those of ordinary skill in the art would have been motivated to do so as a known means of communicating the information which would have produced only the expected results (e.g. Sathish “characteristics may be used to specify the conditions under which to monitor the user interactions”, Awaraji col. 7, lines 17-23 “information to be collected about the client”). 

Awaraji and Sathish do not explicitly teach:
a first selectable control configured to generate the request to access a consent receipt modification interface; and
the consent receipt modification interface comprising a user input configured to accept a consent receipt modification parameter and a second selectable control configured to generate the request to modify the consent receipt. 

Dufel teaches:
a first selectable control configured to generate a request to access a consent modification interface (par. [0041] "buttons, for example, 414, allowing adjustment of the consent posture"); and
a consent modification interface comprising a user input configured to accept a consent modification parameter and a second selectable control configured to generate the request to modify the consent (par. [0042] "a series of webpages ... that assists the user in changing their sharing directive ...  for example, at 418, ... select to protect or unprotect ... "substance abuse" at 424 or "psychiatry related" at 426", also see Fig. 4C “Continue” button). 

It would have been obvious at the time of filing to present a modification interface as taught by Dufel (see e.g. Fig. 4A-C). Those of ordinary skill in the art would have been motivated to do so as a known means of interacting with a user which would have produced only the expected results (e.g. Dufel par. [0041] “adjustment of the consent posture", Awaraji col. 6, lines 45-47 “grant and deny portions of the request”).

Awaraji, Sathish and Dufel do not explicitly teach:
receiving an indication of a time when consent was provided;
an indication of information provided to the data subject prior to the data subject providing consent; and
an indication of a method by which the consent was provided.

Dotan teaches:
an indication of a time when consent was provided (col. 7, lines 32-39 “clicking … the “Continue” button at time t4”);
an indication of information provided to the data subject (col. 7, lines 21-28 “capture rendered web pages”); and
an indication of a method by which the consent was provided (col. 7, line 65-col. 8, line 2 “extracting specific types of commands from the received commands”).

It would have been obvious at the time of filing to receive an indication of a time when consent was provided, information provided to the data subject and a method by which the consent was provided (e.g. Dotan col. 7, line 21-col. 8, line 21, Awaraji col. 8, lines 50-52 “a record of the form used by the service provider”, Dufel par. [0042] "a series of webpages ... that assists the user in changing their sharing directive, also see Fig. 4C “Continue” button). Those of ordinary skill in the art would have been motivated to do so as a known means of collecting user input which would have produced only the expected results and would have allowed for additional documentation of the consent (see e.g. Awaraji col. 8, lines 13-15 “audit trail”).

Claim 2: Awaraji, Sathish, Dufel and Dotan teach the system of claim 1, wherein generating the modified consent receipt set comprises:
generating a modified consent receipt based on the consent receipt and the consent receipt modification parameter (col. 6, lines 54-55 “transmitted back to the trusted information broker”); and 
associating the modified consent receipt with the consent receipt set to generate the modified consent receipt (col. 8, lines 41-46 “stored in a transaction record”).

Claim 3: Awaraji, Sathish, Dufel and Dotan teach the system of claim 1, wherein the operations further comprise deleting the consent receipt from the modified consent receipt set (Awaraji col. 7, lines 52-56 “records may be marked as … deleted”, it would at least have been obvious to delete any outdated consent to prevent it being used to collect information).

Claim 4: Awaraji, Sathish, Dufel and Dotan the system of claim 1, wherein generating the modified consent receipt set further comprises storing an indication that the modified consent receipt is a current consent receipt in the modified consent receipt (Awaraji col. 7, lines 52-56 “records may be marked as inactive”, thus making any active consents the “current” consent).

Claim 5: Awaraji, Sathish, Dufel and Dotan teach the system of claim 1, wherein generating the modified consent receipt set comprises modifying the consent receipt based on the consent receipt modification parameter (col. 6, lines 54-55 “The client’s approval/rejection of the request is transmitted back to the trusted information broker”, col. 8, lines 41-46 “stored in a transaction record”).

Claims 8-9, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,589,183 to Awaraji et al. (Awaraji) in view of US 2012/0102411 to Sathish (Sathish) in view of US 2014/0324480 to Dufel et al. (Dufel) in view of US 2014/0278802 to MacPherson (MacPherson).

Claim 8: Awaraji discloses a method comprising: 
receiving, by computing hardware, a request to initiate a transaction, a consent parameter indicating consent by a data subject to processing of personal data received via a computer network (col. 7, lines 17-23 “a client requests service form service provider as part of Step 31 … information to be collected about the client … to which the service provider will need access … the client consents”); 
generating and storing, by the computing hardware, a consent receipt set (e.g. col. 8, lines 41-46 “stored in a transaction record”) comprising a current consent receipt and a past consent receipt (col. 8, lines 50-52 “an active flag” indicating “inactive” or “past” receipts with the same structure, see e.g. col. 7, lines 52-56), wherein the current consent receipt and the past consent receipt respectively comprise: 
an indication of consent by the data subject to the processing of the personal data;
a consent receipt identifier (col. 8, lines 41-46 “stored in a transaction record”, col. 9, lines 9-18 “store a reference to the transaction identifier, the symmetric key encrypted with the patient’s PKI public key, the trusted information Broker’s PKI public key, and the public keys for any service providers permitted to access the transaction data … access-specific information is stored by the trusted information broker”, note that the “transaction identifier” it-self appears to identify the “consent receipt”, however it is further noted that at least the collection of these fields also uniquely identify the “consent receipt”);
a transaction identifier based on the transaction parameter (col. 9, lines 9-18 “a reference to the transaction identifier”);
a subject identifier based on the data subject parameter (col. 9, lines 9-18 “store … the symmetric key encrypted with the patient’s PKI public key”); 
an indication that the data subject was provided instructions (col. 8, lines 50-52 “a record of the form used by the service provider”); and 
a timestamp corresponding to when the consent was received (col. 8, lines 13-20 “the date of the transaction”, note that a “date” can, at least broadly, be considered a measure of “time”); 
causing, by the computing hardware, initiation of the transaction based on the consent receipt set (e.g. col. 6, lines 55-59 “the service provider provides services to the client, and captures additional information”); 
during execution of the transaction: 
presenting, by the computing hardware, a consent receipt management portal to a user, the consent receipt management portal comprising an indication of the current consent receipt (col. 6, lines 36-44 “sends a request to the client to permit the service provider to access the information. Clients can select”, col. 7, lines 27-29 “consolidates this information and presents it to the client as part of Step 35”); 
accessing, by the computing hardware, the consent receipt set comprising the current consent receipt (see e.g. col. 7, lines 27-29 “consolidates this information and presents it to the client”);
generating, by the computing hardware, an updated consent receipt based on the current consent receipt and the consent receipt modification parameter (col. 6, lines 54-55 “The client’s approval/rejection of the request is transmitted back to the trusted information broker”, col. 8, lines 41-46 “stored in a transaction record”); 
storing, by the computing hardware, the updated consent receipt in association with the consent receipt set (col. 9, lines 9-18 “access-specific information is stored by the trusted information broker”, col. 8, lines 41-46 “stored in a transaction record”); and 
resuming, by the computing hardware, execution of the transaction based on the updated consent receipt set (col. 6, lines 55-60 “provides services to the client, and captures additional information”).

Awaraji does not explicitly disclose the request comprising a transaction parameter and a data subject parameter.

Sathish teaches a request comprising parameters related to monitoring user interaction (par. [0039] “the request may indicate the desired parameters for monitoring/determination”).

It would have been obvious at the time of filing to include a transaction parameter and a data subject parameter in the request (Sathish par. [0039] “the request may indicate the desired parameters”, Awaraji col. 8, lines 41-64 “transaction ID … col. 8, lines 41-64 “the symmetric key … encrypted with the patient’s public key”). Those of ordinary skill in the art would have been motivated to do so as a known means of communicating the information which would have produced only the expected results (e.g. Sathish “characteristics may be used to specify the conditions under which to monitor the user interactions”, Awaraji col. 7, lines 17-23 “information to be collected about the client”). 

Awaraji and Sathish do not teach:
a consent receipt comprising:
an indication of information the data subject consented to be processed; 
an indication of the purpose of processing the information; and
a first selectable control configured to generate a request to access a consent modification interface;
responsive to detecting the request to access the consent modification interface, presenting, by the computing hardware, the consent modification interface to the user; the consent modification interface comprising a user input configured to accept a consent modification parameter and a second selectable control configured to generate a request to modify the consent receipt set based on the consent receipt modification parameter. 

Dufel teaches:
a consent receipt comprising:
an indication of information the data subject consented to be processed (par. [0036] “The consenter’s directives … may contain directives specific to data segments. For example … substance abuse related information (ETH) or psychotherapy (PSY)”); 
an indication of the purpose of processing the information (par. [0021] “PCDs … include the purpose for which the information may be used”); and
a first selectable control configured to generate a request to access a consent modification interface (par. [0041] "buttons, for example, 414, allowing adjustment of the consent posture");
responsive to detecting the request to access a consent modification interface, presenting a consent modification interface to the user (par. [0042] "a series of webpages ... that assists the user in changing their sharing directive”), the consent modification interface comprising a user input configured to accept a consent modification parameter and a second selectable control configured to generate a request to modify the consent receipt set based on the consent receipt modification parameter (par. [0042] " for example at 418, ... select to protect or unprotect ... "substance abuse" at 424 or "psychiatry related" at 426", also see Fig. 4C “Continue” button). 

It would have been obvious at the time of filing to record an indication of the information and the purposes for which consent was granted (Dufel par. [0036] “directives specific to data segments”, par. [0021] “the purpose for which the information may be used”). Those of ordinary skill in the art would have been motivated to do so to provide a more complete history of the consent (see e.g. Awaraji col. 4, lines 9-14 “extensive and accurate audit trails are mandatory due to legislation”).
Further, it would have been obvious at the time of filing to present a modification interface as taught by Dufel (see e.g. Fig. 4A-C). Those of ordinary skill in the art would have been motivated to do so as a known means of interacting with a user which would have produced only the expected results (e.g. Dufel par. [0041] "adjustment of the consent posture", Awaraji col. 6, lines 45-47 “grant and deny portions of the request”).

Awaraji, Sathish and Dufel do not teach:
the consent receipt comprising:
an indication that the data subject was provided instructions on withdrawing consent. 

MacPherson teaches:
an indication that the data subject was provided instruction on withdrawing consent (par. [0031] “the user may be notified that the user may withdraw consent at any time”).

It would have been obvious at the time of filing to include an indication the data subject was instructed on withdrawing consent (MacPherson par. [0031] “the user may be notified that the user may withdraw consent at any time”). Those of ordinary skill in the art would have been motivated to do so as a known means of documenting the consent process (see e.g. Awaraji col. 8, lines 13-15 “audit trail”).

Claim 9: Awaraji, Sathish, Dufel and MacPherson teach the method of claim 8, wherein generating the modified consent receipt set comprises:
replacing the current consent receipt with the updated consent receipt in the consent receipt set (Awaraji col. 8, lines 41-46 “stored in a transaction record”, col. 7, lines 52-56 “records may be marked as inactive”).

Claim 11: Awaraji, Sathish, Dufel and MacPherson teach the method of claim 8, wherein presenting the consent receipt management portal comprises: 
generating a graphical user interface for a browser application executed on a user device by configuring a display element and a navigation element on the graphical user interface (Dufel par. [0042] “a series of web pages”), wherein: 
the display element is configured to display the indication of the consent receipt set (e.g. Dufel fig. 4A 404, 412), and the navigation element comprises the first selectable control and is configured for navigating to the consent receipt modification interface (e.g. Dufel Fig. 4A, 414); and 
transmitting an instruction to the browser application causing the browser application to present the graphical user interface on the user device (Dufel par. [0042] “a series of web pages”).

Claim 12: Awaraji, Sathish, Dufel and MacPherson teach the method of claim 11, wherein detecting the request to access the consent receipt modification interface comprises detecting a selection of the navigation element (Dufel par. [0041] "buttons, for example, 414, allowing adjustment of the consent posture").

Claim 14: Awaraji, Sathish, Dufel and MacPherson teach the method of claim 8, wherein the consent parameter further indicates acceptance by the data subject of a privacy policy associated with the transaction (col. 7, lines 17-23 “the client consents”).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,589,183 to Awaraji et al. (Awaraji) in view of US 2012/0102411 to Sathish (Sathish) in view of US 2014/0324480 to Dufel et al. (Dufel) in view of US 8,677,472 to Dotan et al. (Dotan) in view of US 9,887,965 to Kay et al. (Kay).

Claim 6: Awaraji, Sathish and Dufel teach the system of claim 1, but do not explicitly teach wherein receiving the request to initiate the transaction comprises detecting browser data in a browser application executed on a user device, the browser data comprising the transaction parameter, the data subject parameter, and the consent parameter.

Kay teaches a request to initiate a transaction comprising detecting browser data in a browser application executed on a user device (e.g. col. 14, lines 16-19 “pulls a collection of standard user-specific identity information (e.g. , name and email address) from the client’s browser 410”).

It would have been obvious at the time of filing to detect browser data comprising the transaction parameter, the data subject parameter and the consent parameter (Kay col. 14, lines 16-19 “pulls a collection of standard user-specific identity information (e.g. , name and email address) from the client’s browser 410”, Awaraji col. 8, lines 41-64 “a transaction ID … the symmetric key … encrypted with the patient’s public key … the symmetric key … encrypted with the … encrypted with the trusted information broker’s public key”). Those of ordinary skill in the art would have been motivated to do so as a known means of retrieving such information which would have produced only the expected results.

Claim 7: Awaraji, Sathish and Dufel teach the system of claim 1, but do not explicitly teach wherein the transaction comprises tracking interaction of the data subject with a website.

Kay teaches tracking interaction of a data subject with a website (col. 14, lines 16-33 “pulls a collection of … information … user’s browsing history, web application purchase history, content files (e.g., public blog posting), etc.”). 

It would have been obvious at the time of filing to track interaction of the data subject with a website (e.g. Kay col. 14, lines 16-33 “user’s browsing history”). Those of ordinary skill in the art would have been motivated to do so as an alternate form of information to collect which would have produced only the expected results. 

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,589,183 to Awaraji et al. (Awaraji) in view of US 2012/0102411 to Sathish (Sathish) in view of US 2014/0324480 to Dufel et al. (Dufel) in view of US 2014/0278802 to MacPherson (MacPherson) in view of US 9,887,965 to Kay et al. (Kay).

Claim 10: Awaraji, Sathish, Dufel and MacPherson teach the method of claim 8, wherein the transaction comprises accessing a service by the data subject (Awaraji col. 7, lines 17-23 “a client requests service form service provider”).

Awaraji, Sathish, Dufel and MacPherson do not explicitly teach the service is a website.

Kay teaches a transaction comprising accessing a website by a data subject (col. 2, lines 39-41 “a user’s identity can also be used for website”). 

It would have been obvious at the time of filing to provide consent monitoring of transactions comprising accessing a website (Kay col. 2, lines 39-41 “used for website”). Those of ordinary skill in the art would have been motivated to do so to provide control over access to the subject’s data (see e.g. Kay col. 2, lines 41-46 “does not want the website to know the user’s e-mail address”).

Claim 13: Awaraji, Sathish, Dufel and MacPherson teach the method of claim 8, but do not explicitly teach wherein the subject identifier comprises an email address associated with the data subject or a user identifier based on the email address associated with the data subject.

Kay teaches a subject identifier comprising an email address (col. 14, lines 16-19 “user-specific identity information (e.g., … email address)”). 

It would have been obvious at the time of filing to use an email address associated with the data subject as a user identifier (Kay col. 14, lines 16-19 “user-specific identity information (e.g., … email address)”). Those of ordinary skill in the art would have been motivated to do so as a known means of identifying a subject which would have produced only the expected results (Kay col. 14, lines 16-19 “user-specific identity information”, Awaraji col. 4, lines 20-23 “identification of a client”).

Allowable Subject Matter
Claims 15-20 are allowable. The closest prior art (e.g. see above) does not, in conjunction with the additional limitations, fairly disclose or suggest:
presenting a consent receipt management portal to a user, the consent receipt management portal comprising:
an indication of each consent receipt of the consent receipt set, each indication respectively comprising: 
a periodic reminder regarding a right to withdraw consent;
a consent withdrawal mechanism;
a consent refresh mechanism: and 
a first selectable control configured to generate a request to access a consent receipt modification interface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199